Citation Nr: 0930467	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Victor H. Musmanno


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1962 to December 1984 and from December 
1984 to December 1988.  
The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
appellant if further action is required on her part.


REMAND

In a June 2006 statement, the appellant requested a 
videoconference hearing.  
In January 2009, the Board sent a letter to the appellant to 
clarify whether she still wished to have a VA hearing.  The 
appellant replied in March 2009 requesting a copy of her 
husband's records held by VA under the Freedom of Information 
Act (FOIA).  The appellant asserted that she would decide 
whether she wished to have a VA hearing after receiving her 
husband's records.  

In May 2009, the appellant was sent a copy of her husband's 
records held by VA pursuant to her FOIA request.  In July 
2009, the Board again sent a letter to the appellant to 
clarify whether she wished to have a VA hearing.  The 
appellant replied that "additional evidence is forthcoming" 
and asserted that she would decide whether she wanted a 
hearing after such evidence was submitted and evaluated by 
the Board.  Such proposed action would be improper.  See 
Locklear v. Nicholson, 20 Vet.App. 410, 415 (2006): "it would 
be senseless to construe the statute as imposing upon [VA] a 
legal obligation to rule on the probative value of 
information and evidence presented in connection with a claim 
prior to rendering a decision on the merits itself".  The 
Board must initially determine whether the record is 
complete; if it is, then the Board moves on to a decision on 
the merits.  

Because the appellant has not been clear as to her wishes 
regarding a VA hearing and the Board has not yet received any 
additional evidence from the appellant or correspondence from 
her appointed agent, a remand of the case is required.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:  

	                  VBA should schedule the appellant for a 
videoconference hearing.  
The appellant should be notified of the date, time 
and place of such                                                  
hearing by letter mailed to her current address of 
record, with a copy to her agent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




